OPINION OF THE COURT
Order reversed, without costs, and the petition dismissed on so much of the dissenting opinion by Mr. Justice Vincent A. Lupiano at the Appellate Division in Matter of Franchina v Codd (46 NY2d 816 decided herewith) as is concerned with the substantive issues arising under subdivision 2 of section 80 of the Civil Service Law and rule 6.2.1 of the New York City Civil Service Commission (57 AD2d 394, 400-405). Question certified answered in the negative.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.